Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application discloses and claims only subject matter disclosed in prior application no. 16/306,509, filed November 30, 2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Claim Objections
Claims 18-21 and 31 are objected to because of the following informalities.  Appropriate correction is required.
Claim 18 Line 2, the claim could read, “…of the web is 
Claim 19 Line 2, the claim could read, “…to an orientation of the at least one secondary connector element.”
Claim 20 Lines 1-2, the claim could read, “…wherein the at least one secondary connector element ….”
Claim 31 Line 3 could read, “…with an outside atmosphere.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hewitt (2,092,392).
Hewitt – a multiple compartment reservoir – discloses a multi-vessel reservoir [Fig. 1] assembly comprising: a first reservoir member [10, rotated 90º clockwise] forming an upper portion of the assembly; a second reservoir member [12, rotated 90º clockwise] forming a lower portion of the assembly, and joined to the first reservoir member along an assembly plane [Fig. 1], the first and second reservoir members defining a first fluid vessel; and a second fluid vessel that is independent and separately operable from the first fluid vessel; and at least one linkage positioned between the first and second fluid vessels, the at least one linkage serving to maintain the first and second fluid vessels in fixed and spaced-apart relationship relative to one another [Fig. 1], wherein the at least one linkage includes at least one primary connector element [22] extending between the first and second fluid vessels and at least one web [14] positioned at the assembly plane between the first and second fluid vessels [Fig. 1].

    PNG
    media_image1.png
    451
    485
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitt as applied to claim 29 above, in view of de Ganahl (2,075,977) [Ganahl], and further in view of Black (3,187,766).
Hewitt does not expressly disclose that the internal volume of at least one of the first and second fluid vessels includes a plurality of internal walls that subdivide the internal volume into a plurality of sub- chambers.  However, Ganahl – a fuel tank for aircraft – discloses the tank has an internal volume of at least one of the first and second fluid vessels includes a plurality of internal walls [Ganahl, 7] that subdivide the internal volume into a plurality of sub- chambers [Ganahl, Figs. 1 and 2].  The applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the improvement.  One of ordinary skill would be able to modify the internal tank structure of the Hewitt container to have sub-chambers formed by baffles, before the effective filing date of the claimed invention, with predictable and obvious results, in order to handle the level of vibration, temperature changes, and pressure changes within the tanks [Ganahl, Page 1 Col. 2 Lines 8-18].
The Hewitt and Ganahl combination does not expressly disclose the sub- chambers are interconnected through a series of openings to establish a fluid path therethrough.  However, Black – a valve and baffle system for a tank – discloses the baffles [Black, 37] have openings [Black, 38] to allow for fluid to pass through chambers [Black, Fig. 2, Col. 6 Lines 55-59].  The applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the improvement.  One of ordinary skill would be able to modify the internal tank structure of the vessels in Hewitt to have sub-chambers formed by baffles with holes, before the effective filing date of the claimed invention, with predictable and obvious results, for “Each baffle includes an opening 38 permitting the flow of fluid therethrough.” [Black, Col. 6 Lines 58-59].
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitt as applied to claim 29 above, in view of Ganahl.
Hewitt does not expressly disclose that the first fluid vessel and the second fluid vessel are operable under different temperature and/or pressure conditions.  However, Ganahl discloses the first fluid chamber and the second fluid chamber are operable under different temperature and/or pressure conditions [Ganahl, Page 1 Col. 2 Lines 8-18].  The applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the improvement.  One of ordinary skill would be able to modify the Hewitt tank sections to be able to work under different temperatures or pressure conditions, before the effective filing date of the claimed invention, with predictable and obvious results, in order to handle the level of vibration, temperature changes, and pressure changes within the tanks [Ganahl, Page 1 Col. 2 Lines 8-18].
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitt as applied to claim 29 above, in view of Black.
Hewitt does not expressly disclose the first fluid vessel and the second fluid vessel are hydraulically separate and are operable with different fluid loop systems.  However, Black discloses the first fluid chamber and the second fluid chamber are hydraulically separate [Black, by baffles 33 and 37], and operable with different fluid loop systems [Black, through manholes 34, Col. 6 Lines 36-38].  The examiner notes the user can attach fluid systems to the hatches in order to allow for fluid to pass through from above.  The applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the improvement.  One of ordinary skill would be able to modify the tank structure in Hale to have the chambers to by hydraulically separate, before the effective filing date of the claimed invention, with predictable and obvious results, to allow access to the tank from above [Black, Fig. 2 through holes 34].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 30, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose that the at least one secondary connector element is situated to span a gap delimited by two adjacent primary connector elements, and wherein the at least one secondary connector element in combination with the web and the two adjacent primary connector elements define an isolation pocket.
Claims 15-28 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Claim 15, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose at least one secondary connector element that is situated to span a gap delimited by the at least two primary connector elements in an obvious manner with the multi-vessel reservoir assemblies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736